Kilday, Judge
(concurring):
I concur.
My associates agree on the disposition of the instant case, but travel separate paths in reaching their conclusions. Under the circumstances, it is appropriate that I set forth a short exposition of my own views.
Regarding the law officer’s advice as to the necessity for corroboration. I am in substantial accord with the Chief Judge and join with him in his rationale. With respect to the second issue, however, I find myself more nearly in agreement with Judge Ferguson’s position. The law officer’s instruction properly apprised the court members that prior inconsistent statements could not be considered as evidence of the truth of the matters set forth therein. But, in my judgment, and despite his earlier general reference to credibility, the law officer’s advice failed to inform the court-martial meaningfully of the purpose for which such statements might properly be utilized. Accordingly, I deem the instruction on pri- or inconsistent statements deficient. Nevertheless, as the Government argues, the pretrial statements made by Debra are not at all inconsistent with her testimony from the witness stand. The specification relating to Christine having been set aside by the board of review, accused stands convicted only for the offense involving Debra. It is apparent, therefore, that he suffered no prejudice from the erroneous advice.
For the foregoing reasons, I join in affirming the decision of the board of review.